United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1963
                                  ___________

Darwin Butler,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
The Curators of the University         *
of Missouri,                           *        [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: October 3, 2002

                              Filed: October 21, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Darwin Butler appeals the district court’s1 order granting defendant’s motion
to enforce a settlement. Upon careful review of the record, we reject Mr. Butler’s
argument that the lien asserted by the Division of Child Support Enforcement


      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
(“Division”) was not perfected. The Division filed proper notice under Mo. Rev. Stat.
§ 454.505 thereby perfecting a lien on Mr. Butler’s settlement proceeds.
Accordingly, we affirm the district court’s order enforcing the settlement agreement.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-